Title: From George Washington to Colonel Joseph Kirkbride, 14 January 1777
From: Washington, George
To: Kirkbride, Joseph



Sir
Head Quarters Morris town 14 January 1777

Colo. Smith being ordered to march up to this place with the Jersey Militia and form a Brigade under Genl Dickinson, you are hereby directed to collect as many of the Militia of your County as will mount the necessary Guards at the Ferries where Colonel Smith was posted. You will take particular Care to keep all the Boats, except such as are necessary for the Ferry, drawn up and well guarded under the care of a good Officr. I am Sir Yr most obt Servt.
